Title: Edmund Randolph to Thomas Mifflin, 30 August 1794
From: Randolph, Edmund
To: Mifflin, Thomas



Philadelphia Aug 30 1794
Sir

I am directed by the President to acknowlege the Receipt on the 17th. of Your Excellency’s letter dated the 12th instant.
The President feels with you the force of the motives which render undesireable an extension of correspondence on the subject in question. But the case being truly one of great importance and delicacy, these motives must yield, in a degree, to the propriety and utility of giving precision to every part of the transaction, and guarding effectually against ultimate misapprehension.
To this end, it is deemed adviseable, in the first place, to state some facts which either do not appear, or are conceived not to have assumed an accurate shape in Your Excellencys Letter. They are these—

1   You were informed at the Conference, that all the information which had been received had been laid before an associate Justice, in order that he might consider and determine whether such a case as is contemplated by the second section of the Act, which provides for calling forth the Militia to execute the laws of the Union, suppress insurrections and repel invasions, had occurred; that is, whether, combinations existed too powerful to be suppressed by the ordinary course of Judicial proceedings, or by the powers vested in the Marshal by that act—in which case, The President is authorised to call forth the Militia to suppress the combinations and to cause the laws to be duly executed.
2   The idea of a preliminary proceeding by you was pointed to [as] an eventual cooperation with the Executive of the UStates, in such plan as upon mature deliberation should be deemed adviseable in conformity with the laws of The Union. The inquiry was particularly directed towards the possibility of some previous accessory step, in relation to the Militia, to expedite the calling them forth; if an acceleration should be judged expedient & proper, and if any delay on the score of evidence should attend the notification from a judge, which the laws make the condition of the Power of The President to require the aid of the Militia and turned more especially upon the point, whether the law of Pensylvania of the 22d. of September 1783 was or was not still in force. The Question emphatically was—Has the Executive of Pensylvania power to put the Militia in Motion, previous to a requisition from the President under the laws of the Union, if it shall be thought adviseable so to do? Indeed it seems to be admitted by one part of your letter, that the preliminary measure contemplated did turn on this question, and with a particular eye to the authority and existence of the act just mentioned.
3   The information contained in the papers read at the conference, besides the violence offered to the Marshall, while in company with the Inspector of The Revenue, established, that the Marshall had been afterwards made prisoner by the Insurgents, put in jeopardy of his life—had been obliged to obtain safety and liberty by a promise guaranteed by Colonel Presly Neville, that he would serve no other process on the West-side of the Alleghany Mountain—that in addition to this, a deputation of the Insurgents had gone to Pittsburgh to demand of the Marshall a surrender of the processes in his possession, under the intimation that it would satisfy the people and add to his safety; which necessarily implied that he would be in danger of further violence without such a surrender—That under the influence of this menace he had found it necessary to seek security by taking secretly & in the night a circuitous route.
This recapitulation is not made to invalidate the explanation offered in your last letter of the view of the subject, which you assert to have led to the suggestions contained in your first, and of the sense which you wish to be received as that of the observations accompanying those suggestions. It is intended solely to manifest, that it as natural for the President to regard your communication of the 5th instant in the light under which it is presented in the Reply to it.
For, having informed you that the matter was before an associate Justice, with a view to the law of the UStates which has been mentioned, and having pointed what was said respecting a preliminary proceeding on your part to a call of the Militia under the authority of a State-law, by anticipation of a requisition from the General Government and in cooperation with an eventual plan to be founded upon the laws of the Union—it was not natural to expect, that you would have presented a plan of conduct intirely on the basis of the State-Government, even to the extent of resorting to the Legislature of Pensylvania, after its judiciary had proved incompetent, “to prescribe by their wisdom and authority the means of subduing the spirit of insurrection and of restoring tranquility and order”; a plan, which being incompatible with the course marked out in the laws of the UStates evidently could not have been acceded to without a suspension, for a long & indefinite period, of the movements of the Fœderal Executive pursuant to those laws. The repugnancy and incompatibility of the two modes of proceeding at the same time cannot it is presumed be made a question.
Was it extraordinary then, that the plan suggested should have been unexpected, and that it should even have been thought liable to the observation of having contemplated Pensylvania in a light too separate and unconnected?
The propriety of the remark, “that it was impossible not to think that the current of the observations in your letter might be construed to imply a virtual disapprobation of that plan of conduct on the part of the general Government, in the actual stage of its affairs, which you acknowleged would be proper on the part of the Government of Pensylvania, if arrived at a similar stage” must be referred to the general tenor and complexion of those observations and to the inference they were naturally calculated to inculcate. If this inference was, that under the known circumstances of the case, the employment of force to suppress the insurrection was improper without a long train of preparatory expedients—and if in fact the Government of the UStates (which has not been controverted) was at that point, where it was admitted that the Government of Pensylvania being arrived, the resort to force on its part would be proper—the impression which was made could not have been effaced by the consideration, that the forms of referring what concerned the Government of the Union to the judgment of its own Executive were carefully observed. There was no difficulty in reconciling the intimation of an opinion unfavourable to a particular course of proceeding with an explicit reference of the subject, officially speaking, to the judgment of the officer charged by the constitution to decide, and with a sincere recognition of the subjection of the individual authority of the State to the national jurisdiction of the Union.
The disavowal by Your Excellency of an intention to sanction the inference, which was drawn, renders what has been said a mere explanation of the cause of that inference and of the impression, which it at first made.
It would be foreign to the object of this Letter to discuss the various observations, which have been adduced to obviate a misapprehension of your views and to maintain the propriety of the course pursued in your first communication. It is far more pleasing to the President to understand you in the sense you desire, and to conclude, that no opinion has been indicated by you inconsistent with that which he has entertained of the state of things & of his duty in relation to it. And he remarks with satisfaction the effect which subsequent information is supposed calculated to produce favouring an approximation of sentiments.
